Citation Nr: 0328399	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  98-07 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to April 
1991, and had an additional unverified period of active 
service from June 1990 to October 1990.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought.  The veteran filed a 
timely appeal, and the case has been referred to the Board of 
Veterans' Appeals (BVA or Board) for resolution.  

The issues of entitlement to service connection for PTSD and 
for a low back disorder will be addressed in the REMAND 
portion of this decision.  In addition, the Board observes 
that a claim for entitlement to service connection for an 
ankle disorder was previously on appeal.  Such claim was 
granted during the course of this appeal, and is no longer 
before the Board.  


FINDINGS OF FACT

1.  An unappealed November 1993 rating decision by the RO 
denied service connection for PTSD.  

2.  The evidence submitted since the RO's November 1993 
rating decision is neither cumulative nor duplicative of 
evidence previously submitted, and bears directly and 
substantially on the issue under consideration.  Moreover, 
the evidence is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for PTSD.  


CONCLUSION OF LAW

1.  The November 1993 rating decision by the RO, denying the 
veteran's claim for service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

2.  The evidence received since the RO's November 1993 rating 
decision is new and material, and the veteran's claim for 
service connection for PTSD has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence sufficient to reopen his previously denied claim for 
service connection for PTSD.  In addition, he maintains that 
he was exposed to mutilated bodies of United States military 
personnel while working at a mortuary following Operation 
Desert Storm, and that such exposure resulted in the 
incurrence of PTSD.  Accordingly, the veteran asserts that 
service connection for PTSD is warranted.  

Historically, the veteran's initial claim for service 
connection for PTSD was denied by a November 1993 rating 
decision.  The veteran did not appeal that decision, which 
subsequently became final.  In March 1997, the veteran 
attempted to reopen the previously denied claim.  Such claim 
was ultimately denied by a rating decision of May 1999.  The 
RO has apparently acknowledged that a previous claim for 
service connection for PTSD was denied by a November 1993 
rating decision, but the veteran's claim was nonetheless 
subsequently denied on the merits without a discussion of 
whether or not new and material evidence had been submitted.  
As the November 1993 decision became final, the veteran's 
claim for service connection for PTSD may only be reopened if 
new and material evidence has been submitted.  See generally 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).  

The Board finds that notwithstanding the recent adjudication 
of the veteran's claim for service connection on the merits, 
a new and material analysis is necessary because the 
preliminary question of whether or not a previously denied 
claim should be reopened is a jurisdictional matter that must 
be addressed before the Board may consider the underlying 
claim on the merits.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Further, in Ashford v. Brown, 10 Vet. App. 120 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, "[n]otwithstanding the nomenclature and varied 
etiology attributed to his disability, [the veteran's] 'lung 
condition,' by any name, remains the same."  Ashford v. 
Brown, 10 Vet. App. at 123; see also Shroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).  Here, the veteran essentially 
maintains that he incurred PTSD in service, and that he 
currently suffers from such disability.  The nature of his 
claim has not changed, and hence, remains the same.  

In deciding claims to reopen filed prior to August 29, 2001, 
it must be determined whether the claimant has presented 
"new and material" evidence under the provisions of 
38 C.F.R. § 3.156(a) to reopen the prior claim.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); see also 
38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356, 
1369-70 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with evidence previously submitted, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  On November 9, 2000, however, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (now codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107).  In substance, the VCAA eliminates 
the concept of a "well-grounded claim," and provides that 
the VA shall make all reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for benefits under the laws administered by the VA.  In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist, and with notice given to 
the claimant regarding the applicable law and the types of 
evidence the VA will attempt to obtain and what the claimant 
is responsible for obtaining.  The provisions of the VCAA 
generally apply to all claims for VA benefits, but with 
respect to claims involving whether new and material evidence 
has been submitted to reopen previously denied claims for 
service connection, the claimant must still submit new and 
material evidence to reopen the previously denied claims.  

Under the VCAA, however, the VA does have a duty to notify 
the claimant of what types of evidence constitute new and 
material evidence, and what sort of evidence is necessary to 
substantiate his or her claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Further, in such cases, the VA has a 
duty to assist a claimant in obtaining evidence he or she has 
identified as relevant to the claim to reopen or that would 
otherwise substantiate his or her claims for VA benefits.  
See 38 U.S.C.A. §§ 5103A, 5107(a) (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the appellant of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  

As noted, while the VCAA eliminated the concept of a "well-
grounded claim," it did not eliminate the requirement for a 
claimant to submit new and material evidence in order for a 
previously denied claim to be reopened.  Accordingly, if new 
and material evidence has been found to have been submitted, 
the claim is reopened, and adjudicated on the merits, taking 
into account the VA's redefined obligations with respect to 
the duty to assist the claimant in developing evidence.  VA 
must ensure that all other due process requirements have been 
met.  

Pursuant to the recent regulatory amendments, which are 
effective for claims filed on or after August 29, 2001, the 
term "new" is separately defined as that which has not been 
previously submitted, and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the new standard as set forth by the regulatory 
amendment, the question at issue becomes "whether the 
evidence raises a reasonable possibility of substantiating 
the claim."  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  The 
duty to notify has remained in effect, and pursuant to a VBA 
Fast Letter, No. 01-13 (Fed. 5, 2001), there is a duty to 
obtain evidence from any new source identified by the 
claimant.  Again, the Board emphasizes that the regulatory 
amendment is effective prospectively for claims filed on or 
after August 29, 2001.  The appellant's current appeal will 
therefore be decided under the former version.  

In any event, the Board observes that the basic elements 
required for establishing service connection in a case, such 
as the one under consideration, have remained unchanged.  
Service connection means that the facts shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service, or if pre-existing such service, 
was aggravated during such service.  See generally 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Further, service connection may also be granted for any 
disease or disorder diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2003).  In addition, while a showing of a "well-
grounded claim" is no longer a valid basis for establishing 
service connection, see VCAA, supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  In order for a 
grant of service connection to be warranted, there must be 
medical evidence of a present disability, evidence of an 
injury or disease in service, and competent medical evidence 
of a nexus or link between the currently diagnosed disorder 
and the claimant's active service.  

The evidence considered by the RO in reaching its November 
1993 decision consisted of the veteran's service medical 
records, a VA clinical treatment record dated in December 
1992, and personal statements offered by the veteran in 
support of his claim.  Essentially, the veteran submitted a 
statement indicating that during Operation Desert Shield and 
Operation Desert Storm, he had been assigned to mortuary 
duty, and had subsequently developed PTSD as a result of 
exposure to dead bodies during that period.  A memorandum 
from the Department of the Army dated in May 1991 states that 
the veteran had been diagnosed with what was characterized as 
status-post PTD, and that such had been incurred in 
connection with the veteran's active duty following Operation 
Desert Storm.  At that time, it was noted that the veteran 
required a follow-up examination at either a military 
treatment facility or a VA treatment facility, but that 
private treatment was not authorized unless such was provided 
for via the Army National Guard or Army Reserve medical 
personnel.  The remainder of the service medical records are 
otherwise negative for any treatment for PTSD.  The Board 
notes that the veteran had been scheduled to attend a VA 
rating examination in October 1993, but failed to report at 
the appointed time, and without offering any reason behind 
his failure to report.  

In support of his claim for service connection, the veteran 
also submitted VA clinical treatment records dated in 
December 1992.  At that time, the veteran had been seen on an 
inpatient basis, and was diagnosed with an Axis I adjustment 
disorder with mixed emotion.  At that time, the veteran was 
noted to have been admitted for some two weeks for treatment 
for what was characterized as extreme anxiety and depression.  
The veteran related having experienced job-related stress, 
and indicated that he and his fiancée had recently broken up.  
His military service was noted, but no mention or discussion 
of PTSD was made, and no reference to duties involving the 
Dover, Delaware mortuary was made.  The veteran was 
subsequently discharged in late December 1992.  

Without discussing the Department of the Army line of duty 
determination of May 1991, the RO denied the veteran's claim 
for service connection for PTSD in November 1993.  The RO 
denied the veteran's claim on the basis that the service 
medical evidence was negative for any psychiatric disorder, 
and the report of VA treatment in December 1992 only 
disclosed a nonservice-connected adjustment disorder and job 
related stress.  As noted, his claim became final after he 
failed to appeal the November 1993 decision.  

In March 1997, the veteran filed an additional claim for 
service connection for PTSD.  Evidence received since the 
November 1993 rating examination consisted of additional 
service medical and personnel records, buddy statements from 
military personnel who had served with the veteran in 
connection with his mortuary duties, VA and clinical 
treatment records and examination reports, and transcripts of 
personal hearings conducted by Hearing Officers at the RO and 
before the undersigned Veterans Law Judge.  The service 
medical records fail to disclose any treatment for a 
psychiatric disorder, to include PTSD.  A lay statement was 
received from an Army retired Master Sergeant, H. E. P., who 
indicated that the veteran had served under him at the Dover, 
Delaware, U.S. Air Force mortuary under very trying 
conditions during Operation Desert Storm.  According to Sgt. 
P., the veteran served with the 2291st U.S. Army Hospital 
which was activated for Operation Desert Storm.  He indicated 
that the veteran was assigned to Graves Registration, and 
that his duties included casualty retrieval from the aircraft 
hangers to the mortuary.  In addition, the veteran assisted 
in display preparation for examination and/or autopsy as well 
as dressing fallen soldiers in uniforms for their final trip 
home.  A commendation letter was received from Brigadier 
General J. G. D., U.S. Air Force Reserve, in which the 
veteran's efforts in serving with Graves Registration at 
Dover Air Force Base were recognized.  General D. commented 
on the veteran's excellent service with Graves Registration, 
as well as the stressful circumstances in which he worked in 
that capacity.  

In connection with the present claim, the veteran was 
afforded a VA rating examination in May 1999.  That 
examination included psychological testing to determine 
whether or not he had PTSD.  At that time, the veteran 
reported that he had served in the military primarily as a 
food service technician, but that he claimed to have 
retrieved bodies from locations in Southwest Asia during the 
Persian Gulf War and in Central America.  The veteran claimed 
to have witnessed dismembered bodies as well as the bodies of 
suicide victims, and at one point asserted that he had been 
under a SCUD missile attack.  The examiner stated that such 
claimed stressors could "possibly marginally qualify as a 
significant enough stressor."  He went on to state, however, 
that he did not believe that the veteran suffered from a 
classic PTSD syndrome, and that he did not give him that 
diagnosis because other factors tended to account for his 
symptomatology.  The examiner noted that while there may have 
been a time after Desert Storm when the veteran was stressed 
out, such was shown to have been due to the breakup of the 
veteran's engagement.  At that time, he had experienced 
suicidal ideation, and underwent inpatient psychiatric 
testing.  The veteran had experienced nightmares twice weekly 
and flashbacks every other night.  At the time of the May 
1999 examination, the veteran indicated that he experienced 
nightmares once monthly, and that he had recurrent memories 
of his in service experiences approximately once per week.  
The examiner observed that the veteran did not manifest or 
describe the intensity of intrusive memories as other 
individuals who had actually been shown to have PTSD due to 
traumatic experiences during the Gulf War.  The veteran did 
show some degree of depression, but such appeared to have 
been caused by the break-up with his fiancée, rather than as 
a result of any intrusive memories or nightmares, per se.  
The veteran was noted to experience some history of chronic 
insomnia, some degree of irritability, and had 
hypervigilance.  Such symptoms were not, the examiner 
explained however, consistent with the degree of intensity of 
those symptoms manifested by individuals who had served in 
areas of imminent danger.  Further, the examiner observed 
that there was some question as to whether the nightmares and 
flashbacks in and of themselves clinically caused significant 
distress or impairment in social and occupational 
functioning.  The examiner indicated that he gave the veteran 
a diagnosis of PTSD symptoms, but he did not believe that the 
veteran met the full criteria for a diagnosis of PTSD.  On 
examination, the veteran was observed to be casually dressed 
with appropriate personal hygiene, and he was fully alert and 
oriented.  The veteran did not appear to be guarded, and was 
cooperative during the interview with intermittent eye 
contact.  Motor movements were within normal limits, and 
speech was logical and goal directed.  Behavior during the 
interview was appropriate, and no impulsive behavior was 
exhibited.  The veteran's affect was full, and his mood was 
euthymic.  He denied experiencing any neurovegetative 
symptoms of depression other than chronic difficulty with 
concentration.  The veteran reported that he was sleeping 
fine, although his concentration appeared to be intermittent 
and difficult to assess.  The veteran denied having any 
suicidal or homicidal ideation, and he denied any classic 
symptoms of mania or history of anxiety attacks.  There were 
no signs or symptoms of a thought disorder and the veteran 
denied experiencing hallucinations or delusions.  Memory was 
intact, and he gave appropriate answers to questions testing 
formal judgment.  Intelligence was within normal limits and 
insight was full.  The examiner concluded with a diagnosis of 
Axis I previous history of one major depressive episode, 
currently not depressed, and positive history of PTSD 
symptoms, but that he did not meet the criteria for a full 
diagnosis.  The examiner went on to state that to the extent 
that the veteran experienced PTSD-like symptomatology, such 
appeared to have been related to his active service, but 
other symptomatology, such as depression, was due to other 
causes.  

VA clinical treatment records dating from approximately 
December 1992 through May 2003 disclose that as discussed 
above, the veteran was admitted for treatment for depression 
at a local VAMC in December 1992 following the break up of an 
engagement.  He was not seen for psychiatric problems 
subsequent to that event until May 2003 when the veteran was 
seen at a local VAMC for assessment and information regarding 
symptoms related to PTSD.  The record reflects that at that 
time, the veteran was seen by a VA licensed clinical social 
worker (LCSW) and was then trying to locate treatment records 
pertaining to treatment rendered at the 2291st Army Reserve 
Hospital as well as Kenner U.S. Army Hospital (USAH).  
According to the veteran, during Operation Desert Storm, he 
and members of his unit processed some 450 bodies while at 
Dover AFB.  Such duties entailed moving and handling bodies 
to include cutting the faces from the bodies.  The veteran 
claimed to experience difficulty in visiting seafood 
restaurants and with rubber Halloween masks.  The veteran 
claimed to experience nightmares some two to three times per 
week, and that current news of the Middle East would tend to 
trigger additional intrusive memories.  The veteran went on 
to describe a host of symptoms including intrusive thoughts, 
loss of interest in previously enjoyed hobbies and 
activities, detachment from others, and a restricted range of 
affect.  In addition, the veteran claimed to experience sleep 
difficulties, difficulties with concentration, and becoming 
hypervigilant.  The LCSW concluded with an "impression" of 
chronic PTSD caused by duty in Graves Registration during 
Operation Desert Storm, and noted that the veteran had an 
appointment with a physician regarding his claimed PTSD.  

At his personal hearings before the Hearing Officer in March 
2000 and before the undersigned Veterans Law Judge in June 
2002, the veteran testified that he did not feel that his 
initial PTSD examination was adequate.  According to the 
veteran, he took antidepressant medication, and he believed 
that such was made necessary by experiences he had 
encountered during his active service.  He indicated that he 
had not been pre-screened for mortuary duty, but elected to 
do so nonetheless.  The veteran explained that the smell of 
rotting meat or seafood would trigger intrusive memories of 
drowning victims, and that such was the cause of significant 
distress.  He offered that his antidepressants were 
prescribed by his family physician, but that he had not been 
evaluated by a psychiatrist or psychologist for such 
problems.  According to the veteran, his symptoms included 
intrusive memories, flashbacks, and nightmares as well as 
loss of sleep and depression.  He claimed that in conjunction 
with his duties, he flew from Dover AFB to destinations in 
Southwest Asia and Central America to retrieve bodies.  
According to the veteran, the circumstances surrounding 
retrieval of some of the bodies, such as those recovered from 
Central America, were classified and he was not at liberty to 
discuss that aspect of his claim.  

The Board has evaluated the foregoing, and finds that the 
newly submitted evidence is clearly new and material.  
Accordingly, the Board concludes that the evidence is 
sufficient to reopen the previously denied claim for service 
connection for PTSD.  At the time of the November 1993 rating 
decision, the evidence of record was limited to the veteran's 
service medical records, personal statements made in support 
of his claim, and an inpatient treatment record dated in 
December 1992 which disclosed treatment for depression.  The 
above-referenced service medical record containing a line of 
duty determination with respect to diagnosed PTSD was 
apparently considered, but was otherwise found not to contain 
any sort of medical opinion per se, but rather was an 
administrative finding by military personnel.  The VA 
inpatient treatment record did not in any way address PTSD, 
and did not contain any suggestion that the veteran suffered 
from such disorder.  

The newly submitted evidence, however, while not including 
what might be considered to be a clear diagnosis of PTSD 
offered by a medical professional competent to offer such a 
diagnosis, nonetheless contains a medical opinion indicating 
that the veteran at least suffered from some symptoms, albeit 
mild, of PTSD, as indicated in the report of the May 1999 VA 
rating examination.  Moreover, while arguably not qualified 
to render any sort of medical diagnosis, the LCSW who saw the 
veteran in May 2003 noted that he manifested symptoms of 
chronic PTSD.  It was suggested at that time that the veteran 
would be undergoing treatment for PTSD at the local VAMC, 
although such treatment has not been confirmed.  Moreover, 
through lay affidavits and other military personnel records 
recently submitted, it is uncontroverted that the veteran 
worked in Graves Registration during Operation Desert Storm, 
and that he was exposed to what could arguably be considered 
to be stressful circumstances while working in such capacity.  

The Board finds that such evidence, suggesting a diagnosis of 
PTSD and confirming the veteran's claimed stressors, was not 
previously of record when the case was initially adjudicated 
in November 1993.  Further, such evidence is directly 
relevant to the veteran's claim, and while not entirely 
favorable to the veteran, is generally supportive of his 
contentions when considered in its entirety.  The Board 
finds, therefore, that such evidence is clearly sufficient to 
warrant reopening of the veteran's claim for service 
connection for PTSD.  

In that regard, the Board finds that the newly submitted 
evidence is clearly not cumulative or duplicative of evidence 
previously considered.  Moreover, it was not of record at the 
time of the November 1993 decision.  The Board finds such 
evidence to be of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.  See Hodge, supra.  
The Board concludes, therefore, that the newly submitted 
evidence is sufficient to reopen the previously denied claim 
for service connection for PTSD.  The veteran's appeal is 
granted to that extent only.  

While sufficient to reopen the previously denied claim, 
however, the Board finds that the objective medical evidence 
is not sufficient to allow for adjudication of the veteran's 
claim at this time.  Further evidentiary development must be 
undertaken, and such will be addressed in the REMAND portion 
of this decision.  With respect to the issue of whether new 
or material evidence has been submitted to reopen the 
previously denied claim, the Board finds that such evidence 
has been submitted, and the claim is reopened.  




ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD has been 
reopened.  The appeal is granted to that extent only.  


REMAND

The veteran contends that he incurred a low back disorder as 
a result of an injury sustained while he was serving on 
active duty for training.  In addition, he maintains that he 
encountered stressful situations while working in Graves 
Registration during Operation Desert Storm, and that as a 
result of such experiences, he subsequently developed PTSD.  
Accordingly, the veteran maintains that service connection 
for a low back disorder and for PTSD is warranted.  

I.  Entitlement to Service Connection for PTSD

As discussed, the veteran contends that as a result of having 
worked with dead bodies at Dover AFB during Operation Desert 
Storm, he developed PTSD.  He maintains that he currently 
experiences all symptoms associated with that disorder and 
that a VA rating examination conducted in May 1999 did not 
provide an accurate picture of the true nature of his PTSD 
disability.  

It is uncontroverted that the veteran served with a Graves 
Registration unit at Dover AFB during Operation Desert Storm, 
and the Board acknowledges that the veteran was involved with 
the handling of dead bodies and that such work was 
undoubtedly stressful.  What is unclear at this point is 
whether the veteran has PTSD.  The veteran has claimed that 
he flew to Southwest Asia and to Central America to retrieve 
bodies, but in a statement received from his NCOIC, Master 
Sergeant P., the veteran's duties included retrieval of 
casualties from aircraft hangers and transporting them to the 
base mortuary.  There was no mention that the veteran left 
the continental United States or that he was subjected to any 
SCUD attacks.  In addition, his available Form DD-214 does 
not list any foreign service during the tour of duty at issue 
here.  In any event, as noted, the examiner who conducted the 
May 1999 rating examination concluded that while the veteran 
manifested some symptoms of PTSD, such were not of such 
intensity or other manifestation to warrant a diagnosis of 
PTSD.  Evidence received since that time in June 2003, and 
dated in May 2003, discloses that the veteran at least 
claimed to experience all symptoms normally associated with 
PTSD.  An LCSW offered an "impression" of chronic PTSD 
related to service, but it is unclear as to the ability of an 
LCSW to render a medical diagnosis.  

In any event, the veteran's newly manifested symptoms appear 
to have been triggered by recent events in the Persian Gulf.  
The Board first notes that the RO has not had an opportunity 
to consider the May 2003 VA intake assessment.  In addition, 
that report appears to be at odds with the report of the May 
1999 VA rating examination in which the veteran was 
specifically not found to have symptomatology sufficient to 
warrant a diagnosis of PTSD.  The May 2003 report contains a 
suggestion that treatment for PTSD was to begin and to 
continue as needed.  Such records, if extant, are clearly 
relevant, and must be obtained in order to adjudicate the 
veteran's claim.  The Board observes that an initial period 
of active service, dating from June 1990 to October 1990 has 
not been verified.  The RO should attempt to obtain a Form 
DD-214 or otherwise obtain some record of that service.  
Further, given the disparity in the conclusions reached in 
May 1999 and in May 2003, the veteran should be scheduled to 
undergo an additional VA rating examination to determine 
whether or not he actually has PTSD, and also to reconcile 
the two diagnoses.  The examiner should specifically be 
requested to state whether working in a military mortuary in 
the continental United States is sufficient to result in 
PTSD.  After such development is completed, the issue of 
entitlement to service connection for PTSD can be properly 
readjudicated on the basis of all available evidence.  

II.  Entitlement to Service Connection for a Low Back 
Disorder

The veteran presently contends that while attending warrant 
officer candidate school, he participated on a two-mile run 
during which he developed back problems which have recurred 
intermittently since that time.  He maintains that he was 
hospitalized from two days to one week, and was given pain 
medication, and that afterwards he underwent whirlpool and 
some sort of physical therapy.  He stated during a personal 
hearing that he only took over-the-counter medication for his 
back pain, and that he had not undergone treatment for the 
claimed disorder for some seven or eight years.  

The veteran's available service medical records do not 
reflect treatment for a back injury.  It is unclear, however, 
as to whether or not the records from the veteran's service 
in warrant officer candidate school were sought or if the 
records pertaining to the veteran's alleged treatment at the 
Fort Rucker, Alabama base hospital were sought.  Accordingly, 
the RO should first determine the approximate dates the 
veteran attended warrant officer candidate school at Fort 
Rucker, Alabama.  The RO should then contact the Fort Rucker 
base hospital and request any clinical treatment records 
pertaining to the veteran during that period.  All such 
attempts to obtain those records should be documented, and if 
no records are available, the RO should so indicate.  

The Board further observes that the clinical treatment 
records are negative for treatment for any back problems.  
The veteran underwent a VA rating examination in March 1997.  
At that time, he reported that in September 1995, he 
sustained an injury to his back while attending warrant 
officer candidate school at Fort Rucker, Alabama, and that he 
was hospitalized for two days.  He indicated that he had been 
prescribed bed rest in addition to pain medication and muscle 
relaxers.  The veteran stated that he believed that his 
diagnosis at the time of the injury was low back strain, but 
he also recalled discussions regarding a misaligned disc.  
Since that time, the veteran indicated that he experienced 
intermittent problems with his low back including pain, 
stiffness, and some radiating numbness into a lower 
extremity.  Some limitation of motion with pain was indicated 
on examination, and the examiner concluded with a diagnosis 
of chronic low back strain with mild multi-level degenerative 
disc disease at the lumbosacral spine.  X-rays of the lumbar 
spine disclosed five non-rib bearing lumbar-type vertebrae, 
which were of normal height and alignment.  There was mild 
intervertebral disc space narrowing at multiple levels, 
however, including L1-2, L2-3, and L4-5.  Anterior 
osteophytes were seen at some levels.  The X-ray examiner 
concluded with a diagnosis of mild, multi-level degenerative 
disc disease.  Other than noting the veteran's self-reported 
history, however, the examiner did not offer any opinion as 
to the etiology of the veteran's low back disorder.  

The Board finds that in the event that the veteran's account 
of his alleged in-service back injury is verified, he should 
be scheduled to undergo an additional VA rating examination 
to determine the etiology of any diagnosed low back disorder.  
In particular, the examiner should be requested to indicate 
whether it is at least as likely as not that any currently 
diagnosed low back disorder was either caused by or 
permanently aggravated as a result of any verified in service 
low back injury.  Upon completion of the foregoing, and after 
ensuring that all notice and duty to assist requirements as 
set forth in the VCAA have been met, the veteran's claim for 
service connection for a low back disorder should be 
readjudicated on the basis of all available evidence.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed PTSD and low 
back disorder dating from September 1995 
to the present.  After obtaining any 
necessary authorization, any identified 
treatment records should be obtained and 
associated with the claims file.  In 
addition, the RO should determine the 
approximate dates the veteran attended 
the warrant officer candidate school at 
Fort Rucker, Alabama, and request all 
medical records pertaining to the veteran 
from the Fort Rucker base hospital.  In 
addition, all recent records pertaining 
to treatment for PTSD from any local VAMC 
should be obtained.  If no additional 
records are identified or are otherwise 
unavailable, the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA psychiatric examination, 
conducted by a board-certified 
psychiatrist to determine if he currently 
has or has had PTSD as a result of his 
having worked in a mortuary at Dover AFB, 
Delaware during Operation Desert Storm.  
The veteran's claims file must be made 
available to the examiner for review in 
advance of the scheduled examination.  
Any and all indicated studies and/or 
tests should be conducted.  After a 
thorough review of the relevant medical 
evidence contained in the veteran's 
claims file, and after a thorough 
clinical examination, the examiner is 
requested to offer an opinion as to the 
adequacy of the veteran's claimed 
stressor, having worked in Graves 
Registration at the Dover AFB mortuary 
during Desert Storm, as a causative 
factor for incurring PTSD.  The examiner 
is requested to state whether or not the 
veteran has PTSD.  If not, the examiner 
should so state.  If the veteran is found 
to have PTSD or some other psychiatric 
disorder resulting from some event or 
stressor other than his active service, 
the examiner should so state.  A complete 
rationale for all opinions offered must 
be included in the typewritten 
examination report, and all opinions 
offered must be reconciled with all other 
relevant opinions of record.  

3.  If and only if, the veteran's alleged 
low back injury at warrant officer 
candidate school at Fort Rucker is 
verified, he should be scheduled to 
undergo a VA orthopedic examination in 
order to determine the nature and 
etiology of any currently diagnosed low 
back disorder.  The veteran's claims file 
must be made available to the examiner 
for review in advance of the scheduled 
examination.  After reviewing the claims 
file and after conducting a thorough 
clinical examination to include any 
indicated studies and/or tests, the 
examiner is requested to indicate whether 
any currently diagnosed low back disorder 
was incurred in or otherwise permanently 
aggravated as a result of the verified 
injury sustained in service.  If not, the 
examiner should so state.  A complete 
rationale for all opinions expressed must 
be included in the typewritten 
examination report.  

4.  Upon completion of the foregoing, the 
RO must review the record and examination 
report(s), and ensure that all notice and 
duty to assist requirements as set forth 
in the VCAA have been met.  The RO should 
then adjudicate the issues of entitlement 
to service connection for PTSD and for a 
low back disorder on the basis of all 
available evidence.  If the benefits 
sought are not granted, the RO should 
issue a supplemental statement of the 
case setting forth all pertinent statutes 
and regulations as well as an explanation 
for denial of benefits to the veteran and 
his representative.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



